DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/22, has been entered.
 	Claims 29, 31, 33-51, 53-63 and 65 are pending. 

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.  Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 49 and 50 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 50 and 49, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  

   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 29, 33-36, 42-45, 49-51, 54-60, 65 and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rock et al. (US 2012/0196819) in view of Catalfo et al. (US 2002/0028257).  
	Regarding claims 29, Rock et al. “found that administering therapeutic agents via the oral cavity, where the majority is absorbed prior to the gastric mucosa, i.e., under the tongue (sublingual), on the top of the tongue, and/or between the cheek (buccal), to animals, results in rapid onset of activity, more accurate and lowered dosing, an absence or diminishment of side-effects, and greater safety to both the animal and the administrator of the formulation.”  Para. [0017].   Rock et al. terms its invention as “Direct Systemic Introduction” (“DSI”).  Para. [0021].  “DSI can provide advantages over traditional oral, intravenous, intramuscular, and subcutaneous routes of administration, in that more of the drug may be available systemically for its desired therapeutic effects.”  Para. [0022].  Minoxidil is disclosed as a therapeutic agent.  Para. [0028].  
Further, “[t]hese fast release formulations may comprise the active therapeutic agent, typically in combination with acceptable excipients such as gelatin, mannitol or another sugar alcohol, together with suitable sweetening agents, such as aspartame, and suitable flavoring agents.” Para. [0013].  Rock et al. also teaches that administration of a DSI formulation may be used to treat hair growth disorders.  See para. [0036].  
	Rock et al. does not teach “wherein the sublingual dosage form is administered to the subject at least every 3 days.” 
	Catalfo et al. teaches “novel compositions and/or formulations containing minoxidil as an active ingredient in combination with other active agents and/or enhancer agents (e.g., saw See claim 14 of Catalfo et al.   The dietary supplement may be taken twice a day (current claims 33 and 54).   This reads on “at least every 3 days.”
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of Rock et al. and Catalfo et al. to arrive at the claimed subject matter.  “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”  In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).   Here, one of ordinary skill in the art looking to improve the treatment of hair loss and growth of hair with minoxidil would have been motivated by Rock et al.’s teaching of the benefits of DSI to administer a formulation consisting of minoxidil, excipients and taste modifying agents sublingually as taught by Rock et al. and would have looked to Catalfo et al., which specifically teaches methods of treating baldness with minoxidil, to establish a dosing regimen.  Further, one of ordinary skill in the art would have had a reasonable expectation of success because Rock et al. teaches that minoxidil as an example of a “therapeutic agent[] that may be utilized in DSI formulations.”  Para. [0027].
	Regarding claims 34 and 35, Rock et al. teaches tablets.  See para. [0012].
	Regarding claim 36, Catalfo et al. teaches “that saw palmetto extract can act as a DHT inhibitor.  The term ‘DHT inhibitor’ is used herein in its broad sense and relates to substances that inhibit enzymes responsible for producing dihydrotestosterone, such as 5-a-reductase.”   
	Regarding claim 42, 43, 57 and 58, Catalfo et al. teaches treating androgenic alopecia or male pattern baldness.  See para. [0011].
Regarding claims 44, 45, 59 and 60, the claims merely recite what is understood to be an intended use of or an unappreciated property of the prior art.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
	Regarding claims 51 and 66, Rock et al. teaches that the fast release formulation may include those such as the multiparticulate fast disintegrating tablets disclosed, for instance in U.S. Pat. No. 6, 596,311, which teaches one or more disintegration agents.
Regarding claims 49, 50 and 65, wherein clauses are not considered limitations because they merely express the intended results of a process step positively recited.  MPEP 2111.04 (“Claim scope is not limited by claim language that  . . . does not limit a claim to a particular structure.”).  

Claims 31, 37-41, 46-48, 53 and 61-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rock et al. (US 2012/0196819) in view of  Catalfo et al. (US 2002/0028257) as applied to claims 29, 33-36, 42-45, 49-51, 54-60, 65 and 66 above, and further in view of Sinclair (WO 2016/0654426).
Teachings of Rock et al. and Catalfo et al. are discussed above.

Sinclair discloses methods of treating or preventing hair loss or hair shedding by administration of oral doses of minoxidil.  Abstract.  In this regard, Sinclair teaches compositions comprise 0.1-0.49 mg of minoxidil, which may be taken daily (current claims 33 and 46-48), see para. [0010], and can comprise 10-500 mg of spironolactone (current claims 37 and 38),  see para. [0011], 10-200mg sodium chloride (current claims 39 and 40), see para. [0012], and finasteride, dutasteride, flutamide, cyproterone acetate, bicalutamide, enzalutamide, nilutamide, drosperidone, apulutamide and buseralin ([0021]). 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine further combine Sinclair with Rock et al. and Catalfo et al. to arrive at the claimed subject matter.  In particular, one of ordinary skill in the art practicing Rock et al. or Catalfo et al.’s teaching or suggestion to incorporate minioxidil would turn to a reference like Sinclair that teaches amounts of minoxidil, which are already well-known common knowledge in the art, if not cumulative in other prior art references, and thus reasonably expected to lead to success.  Established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function. See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430,432 (CCPA 1964).   




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618